COURT OF APPEALS
                          SECOND DISTRICT OF TEXAS
                                   FORT WORTH

                              NO. 02-13-00235-CV


IN THE INTEREST OF H.E.M., A
CHILD


                              NO. 02-13-00236-CV


IN THE INTEREST OF D.L.M., A
CHILD


                                     ------------

           FROM THE 90TH DISTRICT COURT OF YOUNG COUNTY

                                    ------------

              MEMORANDUM OPINION1 AND JUDGMENT
                                    ------------

      We have considered appellant’s unopposed “Motion To Dismiss Appeal”

filed for each of the above referenced appeals. It is the court’s opinion that the

motions should be granted; therefore, we dismiss the appeals. See Tex. R. App.

P. 42.1(a)(1), 43.2(f).

                                                    PER CURIAM

PANEL: WALKER, MCCOY, and MEIER, JJ.

DELIVERED: July 25, 2013

      1
       See Tex. R. App. P. 47.4.